DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1530612 (KR ‘612).  
The KR ‘612 reference discloses a triple pipe heating device for heating an exhaust gas conveyed, the pipe heating device comprising a connection pipe/liner, fig. 4 (150), connected to circulate exhaust gas generated in a semi-conductor manufacturing process, and configured of a plurality of short pipes, fig. 6, having an annular shape continuously connected to each other to allow a body of the connection pipe to be expandable and bendable except for both end portions, an inner bellows, fig. 5 (110) provided to closely surround an outer circumferential surface of the connection pipe except for both ends of the connection pipe, and expandable and bendable in connection with the connection pipe, a heating member (120) provided in close contact with an outer circumferential surface of the inner bellows pipe so as to heat the connection pipe through the inner bellows pipe, and an outer bellows pipe (130) provided to surround the inner bellows pipe while being spaced apart from the inner bellows pipe to define a space so as to block outside air and create a warm atmosphere.  The outer bellows also being expandable and bendable in accordance with the connection pipe and inner bellows pipe, as recited in claim 1.      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘612 in view of KR 10-1075170 (KR ‘170).  
KR ‘612 discloses the recited structure including providing a heating member in close contact with an outer circumferential surface of the inner bellows pipe, but discloses the heading member as a wire, and not as a long, flat strip.  KR ‘170 also discloses a pipe for conveying exhaust generated in a semiconductor manufacturing process, wherein fig. 3 discloses heating element (12) in the form of a long, flat strip spirally wound around an outer surface of an inner bellows pipe (11), with the sides of the heating member being spaced apart and not overlapped with each other so as to not interfere with each other during expansion and bending of the inner bellows pipe.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the heating wire of KR ‘612, a heating member formed of a long, flat strip, as suggested by KR ‘170 in order to allow expansion and bending of the inner corrugated pipe without interference from the heating member.  In regard to the subject matter of claim 3, the KR ‘612 reference, as modified, does not disclose the inner bellows pipe as having a corrugation smaller than the outer bellows pipe, however, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the inner bellows with a small corrugation in order to allow it sufficient flexibility to allow it to expand and bend, while also providing as much surface contact with the connection pipe in order to transfer the heat from the heating wire onto the connection pipe.  

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing heating pipelines and corrugated spaced pipelines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


June 4, 2022
P. F. Brinson